IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 00-10423
                         (Summary Calendar)



PATRICIA JOHNSON,

                                          Plaintiff-Appellant,

versus

JAMES DAVENPORT,

                                          Defendant-Appellee.

                      --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                         (3:98-CV-2227-R)
                      --------------------
                        November 20, 2000

Before HIGGINBOTHAM, WIENER, and BARKSDALE, Circuit Judges.

PER CURIAM:*

     Plaintiff-Appellant Patricia Johnson appeals from the district

court's grant of summary judgment in favor of Defendant-Appellant

James Davenport based on qualified immunity.      After a de novo

review of the record, we affirm.

     We first note that Johnson has briefed only her claim for

illegal arrest.    Therefore we do not address the district court's

adverse summary judgment on her claims for malicious prosecution

and abuse of process.    See Yohey v. Collins, 985 F.2d 222, 224-25

(5th Cir. 1993).

     *
        Pursuant to 5th Cir. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5th Cir.
R. 47.5.4.
     Johnson argues that her Fourth Amendment right to a reasonable

expectation of privacy in her home did not require her to wake her

husband so that Davenport could serve a civil citation.        She

further argues that Davenport lacked probable cause to seek her

arrest under Texas Penal Code § 38.16.      We find that although

Johnson may have alleged a violation of a clearly established

constitutional right, a reasonable officer could have believed that

the arrest was lawful under the circumstances.       See Hunter v.

Bryant, 502 U.S. 224, 227 (1991); Anderson v. Creighton, 483 U.S.
635, 640 (1987).

     Accordingly, the district court's judgment is

AFFIRMED.




                                2